Title: To Thomas Jefferson from Benjamin Rush, 3 December 1805
From: Rush, Benjamin
To: Jefferson, Thomas


                  
                     Dear Sir/ 
                     Philadelphia Decemr. 3rd. 1805
                  
                  The bearer General Miranda visits Washington chiefly with a design to pay his respects to the President of the United States. He has seen the crowned heads, and courts, and governments, and people of Europe with a microscopic eye, nor have the late changes which the unfortunate issue of the French Revolution have produced among them, lessned his enthusiasm in the cause of liberty. His opinions and feelings are the same, they were when he visited this Country two and twenty years ago.
                  From Dear Sir yours very respectfully & Sincerely
                  
                     Benjn. Rush 
                     
                  
               